USDC IN/ND case 3:19-cv-00495-DRL-MGG document 26 filed 12/23/19 page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

Estate of ERIC JACK LOGAN, deceased                  )
                                                     )
        Plaintiff,                                   )
                                                     )       Case No. 3:19-cv-00495-DRL-MGG
v.                                                   )
                                                     )
CITY OF SOUTH BEND and RYAN O’NEILL                  )
In his individual capacity and his official capacity )
As a Sergeant of the South Bend Police Department )
                                                     )
        Defendants,                                  )


METRO HOMICIDE’S OBJECTION TO MOTION TO COMPEL AND MOTION FOR
                      PROTECTIVE ORDER
       St. Joseph County Metro Homicide, by its counsel James F. Groves, has filed a Motion to

Intervene in this case, but is essentially a Non-Party answering to the Plaintiff’s Motion to Compel

Responses to a Non-Party Subpoena. As such, St. Joseph County Metro Homicide joins in the

Motion to Compel and Legal Memorandum in Support which has been filed by the St. Joseph

County Prosecutor’s Office. In support of its Objection and Request for Protective Order, St.

Joseph County Metro Homicide states as follows:

       1. St. Joseph County Metro Homicide is an arm of the St. Joseph County Prosecutor’s

           Office, in that it is the entity empowered by the Prosecutor’s Office to investigate

           serious homicides and other serious crimes. Presently, Metro Homicide is in the

           process of investigating the shooting of Eric Jack Logan. It’s investigation will not be

           completed until the end of February, at the earliest.

       2. Attached hereto is the initial response sent to the Plaintiff by St. Joseph County Metro

           Homicide, setting forth the legal response to this Non-Party Subpoena issued by the

           Plaintiff. The legal basis set forth in Metro Homicide’s objection are the same as those
USDC IN/ND case 3:19-cv-00495-DRL-MGG document 26 filed 12/23/19 page 2 of 3


           set forth in the Objection and Request for Protective Order filed by the Prosecutor’s

           Office.

       3. St. Joseph County Metro Homicide incorporates and joins in the Objection to the

           Motion to Compel and the Motion for Protective Order filed herein by the Prosecutor’s

           Office.

       4. The investigation being carried out by the Prosecutor’s Office has been delegated to St.

           Joseph County Metro Homicide such that the interest of the Prosecutor’s Office and St.

           Joseph County Metro Homicide are mutual.

       WHEREFORE, St. Joseph County Metro Homicide prays that the Court deny the

Plaintiff’s Motion to Compel Compliance and Impose Sanctions and enter a Protective Order

pursuant to Federal Rule of Civil Procedure 26(c).


       Dated December 23, 2019.

                                            /s/James F. Groves

                                            James F. Groves (7329-71)
                                            Lee Groves & Zalas
                                            205 W. Jefferson Blvd., Suite 502
                                            South Bend IN 46601
                                            Telephone: (574) 232-5923
                                            Facsimile: (574) 232-5942
                                            Attorney for St. Joseph County
                                            Homicide Unit
USDC IN/ND case 3:19-cv-00495-DRL-MGG document 26 filed 12/23/19 page 3 of 3


                               CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of the above and foregoing document was
filed electronically with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to all parties of record, on December 23, 2019:



                                                   /s/James F. Groves
                      James F. Groves
